Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 17 July 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Philadelphy, July 17th 1782
                  
                  I had the honor to write to your Excellency, that at my Departure from York in Virginia, I would Leave in that place a Detachment of 400 french Troops, which were to be joined by a corps of the Virginian Militia, to assure the possession of that harbour to the french navy now there, and that may arrive in future.  At the moment of my Leaving that place, the American militia were just beginning to arrive, and I have left Mr De La Valette, Brigadier General with 400 french Troops.  I have expressly recommended to him the American artillery which remained there after the Seige of York, with orders to Evacuate it upon West point to join it to our Seige Artillery, in case Superior Land and Sea forces, should oblige him to retreat on West point with the King’s navy.  I think that the quantity of American Artillery left at York is much greater than is necessary for the conservation of that post and that at Least, one half may be taken away Whenever your Excellency Shall think fit.  One battery of Eight pieces at York, and another of Six at Glocester will be Sufficient to protect the harbour and I am of opinion that General Lincoln will do very well to send his orders that the rest amounting to 30 pieces and upwards, according to the best of my knowledge, may be removed.
                  This is my opinion, Sir, in answer to the Letter which you did me the honor to write me on that object yesterday.  I am with respect and personal attachment Sir, Your Excellency’s Most obdt & humble Servant
                  
                     le cte de Rochambeau
                  
                  
                     I send to your Excellency my answer to sir Guy Carleton, which I beg you’d read, and send by the first occasion to new york.  
                  
                  
               